



Exhibit 10.2


        Date=Grant Date    


TO:        <@Name@>


FROM:    


SUBJECT:    2020 Performance-Based Restricted Stock Unit Award


You have been selected to receive a performance-based restricted stock unit
award to be paid if (i) the Company’s Return on Capital Employed meets
performance requirements or (ii) the Company’s Debt to EBITDA Ratio meets
performance requirements, both as established by the Committee, over the
Performance Period. In addition, any earned award can be increased or decreased
by up to 25% based on our three-year total shareholder return performance in
relation to our comparator group of companies. This award is subject to the
terms and conditions of The Williams Companies, Inc. 2007 Incentive Plan, as
amended and restated from time to time, and the 2020 Performance-Based
Restricted Stock Unit Agreement (the “Agreement”).


This award is granted to you in recognition of your role as an employee whose
responsibilities and performance are critical to the attainment of long-term
goals. This award and similar awards are made on a selective basis and are,
therefore, to be kept confidential.


Subject to all of the terms of the Agreement, you will generally become entitled
to payment of the award if you are an active employee of the Company on February
24, 2023 and if performance measures set forth in the Agreement are certified
for the three-year Performance Period beginning January 1, 2020. The adjustment
and termination provisions associated with this award are included in the
Agreement.


If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-544-9354.



































--------------------------------------------------------------------------------





Exhibit 10.2


    
2020 PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT




THIS 2020 PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”),
which contains the terms and conditions for the restricted stock units
(“Restricted Stock Units” or “RSUs”) referred to in the 2020 Performance-Based
Restricted Stock Unit Award Letter delivered in hard copy or electronically to
the Participant (“2020 Award Letter”), is by and between THE WILLIAMS COMPANIES,
INC., a Delaware corporation (the “Company”), and the individual identified on
the last page hereof (the “Participant”).


1.    Grant of RSUs. Subject to the terms and conditions of The Williams
Companies, Inc. 2007 Incentive Plan, as amended and restated from time to time
(the “Plan”), this Agreement, and the 2020 Award Letter, the Company hereby
grants to the Participant an award (the “Award) of <@Num+C @> RSUs (“Target
Number of Shares”) effective <@GrDt+C@> (the “Effective Date”). The Award, which
is subject to adjustment under the terms of this Agreement, gives the
Participant the opportunity to earn the right to receive the number of shares of
the Common Stock of the Company equal to 0% to 200% of the Target Number of
Shares based on the formula established by the Committee for calculating the
number of Shares that will be paid based on the Company’s Return on Capital
Employed and Debt to EBITDA Ratio over the Performance Period, as adjusted based
on the Company’s three-year Relative Total Shareholder Return (“TSR”) as
compared to the Company’s comparator group as established by the Committee (the
“Comparator Group”). These shares, together with any other shares that are
payable under this Agreement, are referred to in the Agreement as “Shares.”
Until the Participant both becomes vested in the RSUs under the terms of
Paragraph 5 and is paid such Shares under the terms of Paragraph 6, the
Participant shall have no rights as a stockholder of the Company with respect to
the Shares.


2.    Incorporation of Plan and Acceptance of Documents. The Plan is hereby
incorporated herein by reference, and all capitalized terms used herein which
are not defined in this Agreement shall have the meaning set forth in the Plan.
By accepting this Award, the Participant acknowledges that he or she has
received a copy of, or has online access to, the Plan, and hereby automatically
accepts the RSUs subject to all the terms and provisions of the Plan and this
Agreement. The Participant hereby further agrees that he or she has received a
copy of, or has online access to, the Plan prospectus, as updated from time to
time, and hereby acknowledges his or her automatic acceptance and receipt of
such prospectus electronically.


3.    Committee Decisions and Interpretations; Committee Discretion. The
Participant hereby agrees to accept as binding, conclusive and final all
actions, decisions and/or interpretations of the Committee, its delegates, or
agents, upon any questions or other matters arising under the Plan or this
Agreement.







--------------------------------------------------------------------------------





Exhibit 10.2


4.    Performance Measures; Number of Shares Payable to the Participant.


(a)    Performance measures established by the Committee shall be based on
Return on Capital Employed and Debt to EBITDA Ratio, each weighted at 50%. The
Committee has established a formula for calculating the designated number of
Shares that will be paid based on based on the Company’s Return on Capital
Employed and Debt to EBITDA Ratio over the Performance Period, as adjusted based
on the Company’s three-year Relative TSR as compared to the Company’s Comparator
Group, all as more fully described in Subparagraphs 4(b) through 4(c) below.


(b)    The RSUs awarded to Participant and subject to this Agreement as
reflected in Paragraph 1 above represent Participant’s opportunity to earn the
right to payment of between 0% and 200% of the Target Number of Shares upon (i)
certification by the Committee Return on Capital Employed, Debt to EBITDA Ratio,
and the Company’s annualized Relative TSR as compared to the Company’s
Comparator Group over the Performance Period, based on the formula established
by the Committee and (ii) satisfaction of all the other conditions set forth in
Paragraph 5 below.


(c)    Subject to the Committee’s discretion as set forth in Subparagraph 4(d)
below and to satisfaction of all other conditions set forth in Paragraph 5
below, the actual number of Shares earned by and payable to Participant will be
determined based upon certification of the Return on Capital Employed, Debt to
EBITDA Ratio, and Relative TSR results and satisfaction of all other conditions
set forth in Paragraph 5 below. For the portion of the Award attributable to
Return on Capital Employed, the award percentage will be 0% if the Return on
Capital Employed certified by the Committee is less than the Threshold
established by the Committee. If Return on Capital Employed is at or above the
Threshold established by the Committee, such portion will be determined on a
continuum ranging from 50% to 200%, depending on the level of Return on Capital
Employed certified by the Committee at the end of the Performance Period. The
award percentage between these points will be determined by utilizing the
Company’s placement along the continuum and calculating the resulting award
percentage using the formula established by the Committee. For the portion of
the Award attributable to Debt to EBITDA Ratio, the award percentage will be 0%
if the Return on Capital Employed certified by the Committee is less than the
Threshold established by the Committee. If the Debt to EBITDA Ratio is at or
above the Threshold established by the Committee, such portion will be
determined on a continuum ranging from 50% to 200%, depending on the Debt to
EBITDA Ratio certified by the Committee at the end of the Performance Period.
The award percentage between these points will be determined by utilizing the
Company’s placement along the continuum and calculating the resulting award
percentage using the formula established by the Committee. Notwithstanding the
foregoing, the number of Shares earned and payable may be adjusted based on the
Company’s relative TSR as compared to the Comparator Group. If the Company’s TSR
is in the top one-third of the Comparator Group, the number of Shares will be
increased by 25%, not to exceed 200% of Target Number of Shares. If the
Company’s TSR is in the bottom one-third of the





--------------------------------------------------------------------------------





Exhibit 10.2


Comparator Group, the number of Shares will be decreased by 25%. If the
Company’s TSR is in the middle one-third of the Comparator Group, the number of
Shares will not be adjusted.


(d)    Notwithstanding (i) any other provision of this Agreement or the Plan or
(ii) certification by the Committee that Return on Capital Employed or the Debt
to EBITDA Ratio exceeds the threshold the Committee established, the Committee
may in its sole and absolute discretion reduce, but not below zero (0), the
number of Shares payable to the Participant based on such factors as it deems
appropriate, including but not limited to the Company’s performance.
Accordingly, any reference in this Agreement to Shares that (i) become payable,
(ii) may be received by a Participant or (iii) are earned by a Participant, and
any similar reference, shall be understood to mean the number of Shares that are
received, payable or earned after any such reduction is made.


5.     Vesting; Legally Binding Rights.


(a)    Notwithstanding any other provision of this Agreement, a Participant
shall not be entitled to any payment of Shares under this Agreement unless and
until such Participant obtains a legally binding right to such Shares and
satisfies applicable vesting conditions for such payment.


(b)    Except as otherwise provided in Subparagraphs 5(c) – 5(h) below and
subject to the provisions of Subparagraph 4(d) above, the Participant shall vest
in Shares under this Agreement only if and at the time that both of the
following conditions are fully satisfied:


(i)    The Participant remains an active employee of the Company or any of its
Affiliates on February 24, 2023 (the “Maturity Date”); and


(ii)    The Committee certifies that the either the Company’s annualized Total
Shareholder Return exceeded the annualized Total Shareholder Return of one or
more members of the Company’s Comparator Group or the Company’s Return on
Capital Employed exceeded thresholds established by the Committee over the
performance period beginning January 1, 2020 and ending December 31, 2022 (the
“Performance Period”). Certification, if any, by the Committee for the
Performance Period shall be made by the Maturity Date or as soon thereafter as
is administratively practicable.


(c)    If a Participant dies, becomes Disabled (as defined below) or qualifies
for Retirement (as defined below) prior to the Maturity Date while an active
employee of the Company or any of its Affiliates, at but not prior to the
Maturity Date, and only to the extent and at the time that the Committee
certifies that the performance measures for the Performance Period are satisfied
under Subparagraph 5(b)(ii) above, upon such certification, the Participant
shall vest in that number of Shares the Participant might otherwise have
received for the Performance Period in accordance with Subparagraphs 4(a)
through 4(d) above prorated to reflect that portion of the Performance Period
prior to such Participant’s ceasing to be an





--------------------------------------------------------------------------------





Exhibit 10.2


active employee of the Company and its Affiliates. The pro rata number of Shares
in which the Participant may become vested in such case shall equal that number
determined by multiplying (i) the number of Shares the Participant might
otherwise have received for the Performance Period in accordance with
Subparagraphs 4(a) to 4(d) above times (ii) a fraction, the numerator of which
is the number of full and partial months in the period that begins the month
following the month that contains the Effective Date and ends on (and includes)
the date the Participant ceases being an active employee of the Company and its
Affiliates, and the denominator of which is the total number of full and partial
months in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the Maturity Date.


(d)    As used in this Agreement, the terms “Disabled,” “qualify for
Retirement,” “Separation from Service” and “Affiliate” shall have the following
respective meanings:


(i)    A Participant shall be considered Disabled if such Participant (A) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.
Notwithstanding the forgoing, all determinations of whether a Participant is
Disabled shall be made in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and guidance thereunder.


(ii)    A Participant “qualifies for Retirement” only if such Participant
experiences a Separation from Service (as defined in (iii) below) after
attaining age fifty-five (55) and completing at least three (3) years of service
with the Company or any of its Affiliates.


(iii)     “Separation from Service” means a Participant’s termination or deemed
termination from employment with the Company and its Affiliates (as defined in
(iv) below). For purposes of determining whether a Separation from Service has
occurred, the employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months, or if longer, so
long as the Participant retains a right to reemployment with his or her employer
under an applicable statute or by contract. For this purpose, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for his or her
employer. If the period of leave exceeds six (6) months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship will be deemed to





--------------------------------------------------------------------------------





Exhibit 10.2


terminate on the first date immediately following such six (6) month period.
Notwithstanding the foregoing, if a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, and such impairment causes the Participant to be unable to perform
the duties of the Participant’s position of employment or any substantially
similar position of employment, a twenty-nine (29) month period of absence shall
be substituted for such six (6) month period. For purposes of this Agreement, a
Separation from Service occurs at the date as of which the facts and
circumstances indicate either that, after such date: (A) the Participant and the
Company reasonably anticipate the Participant will perform no further services
for the Company and its Affiliates (whether as an employee or an independent
contractor) or (B) that the level of bona fide services the Participant will
perform for the Company and its Affiliates (whether as an employee or
independent contractor) will permanently decrease to no more than twenty (20%)
of the average level of bona fide services performed over the immediately
preceding thirty-six (36) month period or, if the Participant has been providing
services to the Company and its Affiliates for less than thirty-six (36) months,
the full period over which the Participant has rendered services, whether as an
employee or independent contractor. The determination of whether a Separation
from Service has occurred shall be governed by the provisions of Treasury
Regulation § 1.409A-1, as amended, taking into account the objective facts and
circumstances with respect to the level of bona fide services performed by the
Participant after a certain date.


(e)    If a Participant experiences a Separation from Service prior to the
Maturity Date and within two years following a Change in Control, either
voluntarily for Good Reason or involuntarily (other than due to Cause), the
Participant shall vest in that number of Shares equal to the Target Number of
Shares.


(f)    If the Participant experiences an involuntary Separation from Service
prior to the Maturity Date and the Participant either receives cash severance
benefits under a severance pay plan or program maintained by the Company or
receives benefits under a separation agreement with the Company, at but not
prior to the Maturity Date and only to the extent the Committee certifies that
the performance measures for the Performance Period are satisfied under
Subparagraph 5(b)(ii) above, the Participant shall, on the date of such
certification, become vested in that number of Shares the Participant might
otherwise have received for the Performance Period in accordance with Paragraph
4 above pro rated to reflect that portion of the Performance Period prior to the
Participant’s ceasing to be an active employee of the Company and its
Affiliates. The pro rata number of Shares which may be payable to the
Participant on but not prior to the Maturity Date in such case shall equal that
number determined by multiplying (i) the number of Shares the Participant might
otherwise have received for the Performance Period in accordance with Paragraph
4 above times (ii) a fraction, the numerator of which is the number of full and
partial months in the period that begins the month following the month that
includes the Effective Date and ends





--------------------------------------------------------------------------------





Exhibit 10.2


on (and includes) the date the Participant ceases being an active employee of
the Company and its Affiliates, and the denominator of which is the number of
full and partial months in the period that begins the month following the month
that contains the Effective Date and ends on (and includes) the Maturity Date.


(g)    If (i) the Participant experiences an involuntary Separation from Service
prior to the Maturity Date due to a sale of a business or the outsourcing of any
portion of a business, and (ii) the Company or any of its Affiliates fails to
make an offer of comparable employment, as defined in a severance plan or
program maintained by the Company, to the Participant, then at the time and to
the extent the Committee certifies that the performance measures for the
Performance Period are satisfied under Subparagraph 5(b)(ii) above, upon such
certification, the Participant shall become vested in that number of Shares the
Participant might otherwise have received for the Performance Period in
accordance with Paragraph 4 above pro rated to reflect that portion of the
Performance Period prior to the Participant’s ceasing to be an active employee
of the Company and its Affiliates. The pro rata number of Shares in which the
Participant may become vested on, but not prior to, the Maturity Date in such
case shall equal that number of Shares determined by multiplying (i) the number
of Shares the Participant might otherwise have received for the Performance
Period in accordance with Paragraph 4 above times (ii) a fraction, the numerator
of which is the number of full and partial months in the period that begins the
month following the month that contains the Effective Date and ends on (and
includes) the date the Participant ceases being an active employee of the
Company and its Affiliates, and the denominator of which is the total number of
full and partial months in the period that begins the month following the month
that contains the Effective Date and ends on (and includes) the Maturity Date.
For purposes of this Subparagraph 5(g), a Termination of Affiliation shall
constitute an involuntary Separation from Service.


(h)    If in the event of a Change in Control, the acquiring or surviving
company does not assume or continue this Award or does not provide equivalent
awards of substantially the same value, the Participant shall, immediately prior
to the Change in Control, vest in that number of Shares equal to the Target
Number of Shares.


6.    Payment of Shares.


(a)
(i)    The payment date for all Shares in which a Participant becomes vested
pursuant to Subparagraph 5(e) above shall be no more than thirty (30) days after
such Participant’s Separation from Service. If such 30-day period spans two
calendar years, then payment will be made in the later calendar year. However,
if the Participant was a “key employee” within the meaning of Section
409A(a)(B)(i) of the Code immediately prior to his or her Separation from
Service, payment shall not be made sooner than the earlier to occur of the
following: (i) six (6) months following the date of such Separation from
Service; and (ii) the Participant’s death.








--------------------------------------------------------------------------------





Exhibit 10.2


(ii)    For purposes of this Subparagraph 6(a), “key employee” means an employee
designated on an annual basis by the Company as of December 31 (the “Key
Employee Designation Date”) as an employee meeting the requirements of Section
416(i) of the Code utilizing the definition of compensation under Treasury
Regulation § 1.415(c)-2(d)(2). A Participant designated as a “key employee”
shall be a “key employee” for the entire twelve (12) month period beginning on
April 1 following the Key Employee Designation Date.


(b)    The payment date for all Shares in which the Participant becomes vested
pursuant to Paragraph 5 above, other than Subparagraph 5(e) (as to which the
payment date is determined in accordance with Subparagraph 6(a) above), shall be
the calendar year containing the Maturity Date.


(c)    Upon conversion of RSUs into Shares under this Agreement, such RSUs shall
be cancelled. Shares that become payable under this Agreement will be paid by
the Company by the delivery to the Participant, or the Participant’s beneficiary
or legal representative, one or more certificates (or other indicia of
ownership) representing Shares of Williams Common Stock equal in number to the
number of Shares otherwise payable under this Agreement less the number of
Shares having a Fair Market Value, as of the date the withholding tax obligation
arises, equal to the minimum statutory withholding requirements. Notwithstanding
the foregoing, to the extent permitted by Section 409A of the Code and the
guidance thereunder, if federal employment taxes become due upon the
Participant’s becoming entitled to payment of Shares, the number of Shares
necessary to cover minimum statutory withholding requirements may be used to
satisfy such requirements upon such entitlement.


7.    Other Provisions.


(a)    The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.


(b)    The Participant agrees and understands that, subject to the limit
expressed in clause (iii) of the following sentence, stock certificates (or
other indicia of ownership) issued may be held as collateral for monies he/she
owes to Company or any of its Affiliates, including but not limited to personal
loan(s), Company credit card debt, relocation repayment obligations or benefits
from any plan that provides for pre-paid educational assistance. In addition,
the Company may accelerate the time or schedule of a payment of vested Shares
and/or deduct from any payment of Shares to the Participant under this
Agreement, or to his or her beneficiaries in the case of the Participant’s
death, that number of Shares having





--------------------------------------------------------------------------------





Exhibit 10.2


a Fair Market Value at the date of such deduction equal to the amount of such
debt as satisfaction of any such debt, provided that (i) such debt is incurred
in the ordinary course of the employment relationship between the Company or any
of its Affiliates and the Participant, (ii) the aggregate amount of any such
debt-related collateral held or deduction made in any taxable year of the
Company with respect to the Participant does not exceed $5,000, and (iii) the
deduction of Shares is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.


(c)    Except as provided in Subparagraphs 5(c) through 5(h) above, in the event
that the Participant’s employment with the Company or any of its Affiliates
terminates prior to the Maturity Date, RSUs subject to this Agreement and any
right to Shares issuable hereunder shall be forfeited.


(d)    The Participant acknowledges that this Award and similar awards are made
on a selective basis and are, therefore, to be kept confidential.


(e)    RSUs, Shares and the Participant’s interest in RSUs and Shares, may not
be sold, assigned, transferred, pledged or otherwise disposed of or encumbered
at any time prior to both (i) the Participant’s becoming vested in Shares and
(ii) payment of Shares under this Agreement.


(f)    If the Participant at any time forfeits any or all of the RSUs pursuant
to this Agreement, the Participant agrees that all of the Participant’s rights
to and interest in such RSUs and in Shares issuable thereunder shall terminate
upon forfeiture without payment of consideration.


(g)    The Committee shall determine whether an event has occurred resulting in
the forfeiture of the RSUs and any Shares issuable thereunder in accordance with
this Agreement and all determinations of the Committee shall be final and
conclusive.


(h)    With respect to the right to receive payment of Shares under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.


(i)    The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.


(j)    The parties to this Agreement intend that this Agreement meet the
requirements of Section 409A of the Code and recognize that it may be necessary
to modify this Agreement and/or the Plan to reflect guidance under Section 409A
of the Code issued by the Internal Revenue Service. Participant agrees that the
Committee shall have sole discretion in determining (i) whether any such
modification is desirable or appropriate and (ii) the terms of any such
modification.





--------------------------------------------------------------------------------





Exhibit 10.2




(k)    The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Committee, its delegates or agents.


(l)    Nothing in this Agreement or the Plan shall interfere with or limit in
any way the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time, nor confer upon the Participant the right to
continue in the employ of the Company and/or Affiliate.
(m)    The Participant hereby acknowledges that nothing in this Agreement shall
be construed as requiring the Committee to allow a Domestic Relations Order with
respect to this Award.
8.    Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices shall become effective upon their receipt by the Company if
delivered in the foregoing manner. To direct the sale of any Shares issued under
this Agreement, contact Fidelity at http://netbenefits.fidelity.com or by
telephone at 800-544-9354.


9.    Forfeiture and Clawback. Notwithstanding any other provision of the Plan
or this Agreement to the contrary, by accepting the Award represented by this
Agreement, the Participant acknowledges that any incentive-based compensation
paid to the Participant hereunder may be subject to recovery by the Company
under any clawback policy that the Company may adopt from time to time,
including without limitation any policy that the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Shares may be listed. The Participant further agrees to promptly
return any such incentive-based compensation which the Company determines it is
required to recover from you under any such clawback policy.


10.    Tax Consultation. The Participant understands he or she will incur tax
consequences as a result of acquisition or disposition of the Shares. The
Participant agrees to consult with any tax consultants he or she thinks
advisable in connection with the acquisition of the Shares and acknowledges that
he or she is not relying, and will not rely, on the Company for any tax advice.
THE WILLIAMS COMPANIES, INC.










Participant: <@Name>
SSN: <@SSN @>



